IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-11456
                           Summary Calendar


MARGARET S. SETTLE,

                                               Plaintiff-Appellant,

                                versus

FIRST INTERSTATE BANCORP
BROAD-BASED CHANGE IN
CONTROL SEVERANCE PAY PLAN,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-148-R
_________________________________________________________________

                           August 6, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Margaret S. Settle brought suit against the First Interstate

Bancorp Broad-Based Change In Control Severance Pay Plan for

wrongful denial of benefits under the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1132(a)(1)(B).     Settle

alleges the Plan wrongfully denied her request for severance

benefits following her resignation from her employment.

     We review the Plan’s denial of Settle’s request for benefits

for abuse of discretion.    See Threadgill v. Prudential Securities


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).          Settle has argued

that the Plan, acting through the plan administrator, denied her

request for benefits using a legally incorrect interpretation of

the Plan. Settle must additionally address whether, in addition to

being legally incorrect, the plan administrator’s interpretation of

the Plan was an abuse of discretion.        See Threadgill, 145 F.3d at

295.   Settle   has   not   met   her   burden   to   show    that   the   plan

administrator’s interpretation of the Plan and denial of her

request for benefits was an abuse of discretion.                The district

court’s granting of summary judgment in favor of the Plan is

                                                             A F F I R M E D.